                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-MJ-00169-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 v.                                              )                 ORDER
                                                 )
 ALEJANDRO MIGUEL PADILLA,                       )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion[s] for Admission Pro Hac

Vice and Affidavit[s] [for Robert Louis Rascia and Timothy Liam Kelly] (documents #29 and #30)

filed on July 15, 2020. For the reasons set forth therein, the Motions will be GRANTED.


       SO ORDERED.



                                    Signed: July 17, 2020




         Case 3:20-mj-00169-DSC Document 32 Filed 07/17/20 Page 1 of 1
